Citation Nr: 1140681	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-33 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received.

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to June 1983.

A claim for service connection for PTSD was denied by the RO in July 2005.  Although notified of the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO denied the Veteran's petition to reopen the claim for service connection for PTSD.  In March 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009.

In February 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.

In June 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In July 2011, the Veteran and his representative submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

Regarding characterization of the appeal, the Board points out that, regardless of what the RO has done, it must address the question of whether new and material evidence to reopen the claim for service connection for PTSD has been received because this matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly-and, given the Board's favorable disposition of the petition to reopen-the Board has characterized the appeal regarding the claimed PTSD as encompassing the first and second matters set forth on the title page.

In so doing, the Board has considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F.3d 1330  (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, as will be discussed below, the Veteran was previously denied service connection for PTSD, in part, on the basis that evidence did not show a confirmed diagnosis of PTSD which would permit a finding of service connection.  However, as there was a diagnosis of PTSD at the time of the previous final decision, the diagnoses of PTSD since that denial cannot constitute a different diagnosed disease or injury.

The Board is also cognizant of the recent decision of the United States Court of Appeals of Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  Here, however, the Board notes that the Veteran's claim for service connection for depression was denied in a July 2005 rating decision and finds that the only claim that is currently on appeal is a claim of service connection for PTSD and no other psychiatric disorder.  Therefore, while the evidence shows that the Veteran has also been diagnosed with other psychiatric disorders, the Board finds that the Veteran explicitly limited his claim to one for service connection for PTSD, and that is the only psychiatric disorder that will be addressed herein.

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran is currently represented by Disabled American Veterans (as reflected in an April 2005 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  A VA Form 21-22a (Appointment of Attorney or Agent as Claimant's Representative) was submitted by Meryl Anne Spat, a private attorney, according to September 2009 correspondence from the RO.  However, the RO did not recognize her as an accredited representative.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  In a July 2005 rating decision, the RO denied service connection for PTSD; although notified of the denial and of his appellate rights an August 2005, the Veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the July 2005 denial of the claim for service connection for PTSD includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

4.  The record reflects diagnoses of PTSD that are based, at least in part, on the Veteran's claim of sustaining a second degree burns to his left anterior arm as a result of an explosion from a gas stove; many of the Veteran's reported symptoms pertain to this fire/explosion.

5.  Although the claimed in-service event is not combat-related, or related to fear of hostile military or terrorist activity, the occurrence of this stressor event has been substantially corroborated. 


CONCLUSIONS OF LAW

1.  The July 2005 rating decision in which the RO denied service connection for PTSD is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As pertinent evidence received since the July 2005 denial is new and material, the criteria for reopening the claim for service connection for PTSD are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable dispositions of the request to reopen a previously a denied claim for service connection for PTSD, and of the underlying claim for service connection, the Board finds that all notification and development action needed to render a fair decision on these aspects of the appeal has been accomplished.


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

A.  Request to Reopen

In a July 2005 decision, the RO denied service connection for PTSD because the evidence did not show a confirmed diagnosis of PTSD which would permit a finding of service connection, the available medical evidence was insufficient to confirm a link between current symptoms and an in-service stressor, and the service department was unable to corroborate the claimed stressor(s).

The Veteran was notified of the RO's July 2005 decision and of his appellate rights in an August 2005 letter, but did not initiate an appeal of the decision.  As such, the RO's July 2005 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104 , 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen the previously denied claims in February 2008.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

As mentioned, this claim was denied in a July 2005 RO decision because evidence did not then show a confirmed diagnosis of PTSD which would permit a finding of service connection, the available medical evidence was insufficient to confirm a link between current symptoms and an in-service stressor, and the service department was unable to corroborate the claimed stressor(s).  The pertinent evidence then of record consisted of the Veteran's STRs and VA outpatient treatment records.

The Veteran's STRs show that he was evaluated for a psychiatric illness in January 1982.  Clinical notes dated April 1982 indicate that he sustained burns to his left anterior forearm caused by putting gas on a tent stove.  The assessment was second degree burns to the lateral aspect of the left elbow and right forearm and hand.  A May 1983 report of a Medical Board examination reflects a diagnosis of burn scar on the right forearm.  An undated report reflects that the Veteran received first, second, and third degree burns to his left hand and forearm from a gas and coal fire.

VA outpatient treatment records include a January 2005 mental health care plan report that reflects diagnoses of chronic childhood PTSD and major depression.

Pertinent evidence added to the claims file since July 2005 includes the report of a March 2009 VA examination that reflects a diagnosis of PTSD (childhood trauma) and the examiner's opinion that, "[i]t is at least as likely as not that the fire and its sequelae represent one additional trauma to which the Veteran has been exposed.  It is impossible to conclude, to the degree that it is at least as likely as not, that it substantially aggravated his underlying condition.  It can, however, be considered one ingredient in the Veteran's overall etiological profile."  New evidence also includes the June 2011 report of the Veteran's treating VA clinical psychologist that some fraction of the Veteran's current PTSD symptoms is related to the in-service fire.  In addition, a January 2009 memorandum from the Joint Services Records Research Center (JSRRC) confirms that the Veteran's service treatment records document that on April 3, 1982, the Veteran was treated for second degree burns to his left anterior forearm as a result of an explosion.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for PTSD.  This evidence is "new" in that it was not before agency decisionmakers at the time of the July 2005 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether the Veteran has a current PTSD diagnosis that is based upon a verified in-service stressor.  This evidence, while certainly not conclusive, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD (i.e., a current disability related to military service), and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

B.  Service Connection, on the Merits

As noted above, the first requirement for service connection for PTSD is a medical diagnosis of the condition.  Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

Under the legal authority in effect at the time the Veteran filed his claim for service connection for PTSD, the evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD varied depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determined that a Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement was accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory,"  i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1) ; Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board notes, however, that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the occurrence of the required in-service stressor if it is related to "fear of hostile military or terrorist activity".  Thus, the revisions add to the circumstances under which VA will accept credible lay testimony, alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092  (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims such as the Veteran's, which were appealed before July 13, 2010, but not yet decided by the Board.

In this case, the Veteran's current claim is based on an allegation that he has PTSD, due, in large part, to sustaining burns to his arms as a result of a fire and explosion.  The Veteran has not alleged, and the evidence does not suggest, that he engaged in combat with the enemy or that his alleged stressor was combat related, or related to fear of hostile .  As such, the Veteran cannot establish the occurrence of the claimed a stressor on the basis of his assertions, alone; rather, credible evidence corroborating the occurrence his claimed in-service stressor is required.

Regarding the first requirement for service connection for PTSD under 38 C.F.R. § 3.304(f)-a diagnosis of the disability in accordance with the DSM-IV criteria-the Veteran has been diagnosed with service-related PTSD, as reflected, by example, in the report of a March 2009 VA examination and a June 2011 VA report from the Veteran's treating psychologist.  Further VA outpatient treatment records reflect continued diagnosis and treatment for PTSD.  These records reflect a diagnosis of PTSD, and the report of a March 2009 VA examination in particular reflects that the diagnosis was rendered in accordance with the diagnostic criteria for the condition set forth in the DSM-IV, and detailed clinical interview and mental status examination.  Thus, the remaining questions are whether there exists a link between a claimed in-service stressor and the Veteran's symptoms, and whether there is credible evidence that the in-service stressor occurred. 

Regarding the second and third criteria of 38 C.F.R. § 3.304(f), the Board notes that, during psychiatric evaluations and in various statements, including his February 2010 DRO hearing testimony and June 2011 Board testimony, the Veteran claimed that during service in February 1982, he was given orders to heat up stoves.  He stated that while stirring coals in a tent stove a spark landed on him causing him to catch on fire and run out of the tent.  He stated that people tried to catch him and put out the fire.  The Veteran stated that he received medical treatment for third or fourth degree burns and had to return to the field and was scared.

As previously stated, the Veteran's STRs show that he was evaluated for unspecified psychiatric illness in January 1982.  Clinical notes dated April 1982 indicate that he sustained burns to his left anterior forearm caused by putting gas on a tent stove.  The assessment was second degree burns to the lateral aspect of the left elbow and right forearm and hand.  A May 1983 report of a Medical Board examination reflects a diagnosis of burn scar on the right forearm.  An undated report reflects that the Veteran received first, second, and third degree burns to his left hand and forearm from a gas and coal fire.

VA treatment records include a December 2003 mental health note which reflects diagnoses of childhood PTSD and major depression.  A September 2008 psychiatry note indicates a diagnosis of PTSD due to childhood abuse and an in-service event during which the Veteran sustained third degree burns.  A December 2008 report indicates that the Veteran was hospitalized from November to December 2008 for treatment of service-related PTSD.  A March 2009 note reflects and assessment of a long history of mood symptoms, childhood PTSD, and PTSD related to an in-service fire.

A January 2009 memorandum from the Joint Services Records Research Center (JSRRC) reflects that the Veteran's STRs document that on April 3, 1982, the Veteran was treated for second degree burns to his left anterior forearm as a result of an explosion.

The Veteran was afforded a VA initial evaluation for PTSD in March 2009, at which time the claims file and electronic record were reviewed.  A review of the VA treatment records indicated a history of childhood sexual and physical trauma, along with a significant family history of alcohol ad opiate addiction.  The Veteran provided a detailed description of the in-service explosion.  He stated that while stationed in Germany he served as a radio teletype operator, but was ordered to heat up stoves for other troops.  He stated that he did not know what he was doing and started to see flames and caught on fire.  The Veteran sustained burns to his right forearm.

The examiner stated that the Veteran had a life history of multiple other traumas including childhood physical and sexual abuse, an assault by police in 1997, and his home was broken into one and one-half years ago.  The Veteran's history was notable for pre-military physical and sexual trauma, as well as a generally difficult stressful upbringing.  The Veteran was diagnosed with PTSD (childhood trauma), opioid dependence, in early full remission, and bulimia (by history).  The examiner stated that the Veteran suffered from "complex PTSD."  Based on a review of the record, the examiner opined that it is at least as likely as not that the preponderance of the Veteran's psychiatric condition pre-dates his service, but that it is at least as likely as not that the fire and its sequelae represent one additional trauma to which the Veteran has been exposed.  The examiner found it impossible to conclude, to the degree that it is at least as likely as not, that [the in-service incident] substantially aggravated his underlying condition, but opined that it can, however, be considered one ingredient in the Veteran's overall etiological profile.

In June 2011, the Veteran's treating VA physician, Gary Bryson, PsyD., stated that although the Veteran's issues are complex, it appears that some fraction of his current PTSD is specifically related to the in-service fire.  He concurred with the March 2009 VA examiner's opinion that "It is impossible to conclude, to the degree that it is at least as likely as not, that it substantially aggravated his underlying condition.  It can, however, be considered on ingredient in the Veteran's overall etiological profile."  Dr. Bryson stated that the Veteran's underlying condition was at minimum exacerbated by the in-service trauma.  He concluded that symptoms that include sleeping in areas with multiple exits, anxiety triggered by loud noises and flames, and avoidance of activities and environments with flames or loud noises are a direct result of the in-service explosion and fire.

Regarding the occurrence of the alleged in-service stressor, as noted, service records document that the Veteran sustained a burn to the left forearm during service, and, in a January 2009 memorandum, the JSRRC confirmed that the Veteran was treated for second degree burns to his left anterior forearm as a result of an explosion in April 1982; notably, service connection has granted for a left forearm scar.  The Board notes that the exact sequence of events that occurred after the Veteran caught on fire is unclear, and a detailed account of the events that preceded and followed the explosion have not been verified.  The Board notes, however, that requiring corroboration of every detail of an alleged stressor defines "corroboration" far too narrowly.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  While the Veteran has, at various times, reported other in-service stressors, he has consistently given the same account of the explosion and resulting fire that caused him to sustain burns to his arms in February 2010 DRO hearing testimony and in June 2011 Board testimony.  Under these circumstances, the Board finds (as the RO found) that the occurrence of the Veteran's claimed in-service stressor relating the in-service explosion/fire has been substantially corroborated.

The Board also points out that the only medical opinions of record to address the question of whether the Veteran's current psychiatric disability is medically related to the Veteran's involvement in an alleged in-service fire and explosion tend to weigh in favor of the claim, at least to some extent.  Although the March 2009 VA examiner and the Veteran's own treating psychologist attributed some of the Veteran's PTSD symptoms to childhood sexual and physical abuse, the verified in-service stressor involving the explosion appears to have been sufficiently traumatic to support a DSM-IV diagnosis of PTSD.  During his Board hearing, the Veteran testified that most of his symptoms relate to the in-service explosion.

The Board points out that VA is not free to ignore a medical opinion (see Owens v. Brown, 7 Vet. App. 429, 433 (1995)), or to reject a medical opinion based on its own medical judgment (see Obert v. Brown,  Vet. App. 30 (1993) and Colvin v. Derwinski, 1 Vet. App. 171 (1991)), even if the opinion is based on lay assertions.  The fact that an examiner relied on the assertions of the Veteran and/or another layperson does not render the opinion not credible unless the Board finds that the lay statements are not credible.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Here, the Board has considered the totality of the evidence in determining that the statements of the Veteran have been consistent throughout the appeal and are corroborated by independent evidence.  Hence, the Board also accepts as probative the medical opinion evidence that is based, in part, on these credible lay assertions.  Significantly, on the question of medical nexus between current PTSD, there is no contrary objective evidence or opinion of record-i.e., one that rules out the corroborated in-service fire/explosion as, at least, a factor, in the development of the Veteran's PTSD.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the totality of the evidence, to particularly include the noted lay and medical evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD are met.


ORDER

As new and material evidence to reopen the claim for service connection for PTSD has been received, to this limited extent, the appeal is granted.

Service connection for PTSD is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


